DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, in line 3, the word “analosg” should be replaced with – analog ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 23, it is unclear as to whether the “a plurality of delayed multiline samples” is referring to the same “a plurality of multiline samples” set forth in lines 19-20 or referring to a different set of a plurality of multiline samples.  For examination purposes, Examiner assumes the former. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2018/0008234) in view of Henderson et al. (US Pub No. 2002/0082500), Lipschutz (US Patent No. 5,345,426) and Koptenko (US Pub No. 2019/0133556), as evidenced by InterviewCake (https://www.interviewcake.com/concept/java/bit-shift).  Note that the provisional application No. 62/269,567 filed on December 18, 2015 of Koptenko supports the below relied upon teachings (i.e. see the entire provisional application, in particular at least pg. 14, last two lines-pg. 16, line 8 of the provisional).
With regards to claims 1-2 and 20, Kim et al. disclose an ultrasound probe (20; Figure 1) for digital beamforming, comprising:
an array of transducer elements (“plurality of transducers”) configured to generate analog echo signals (paragraphs [0007], [0023], [0056]-[0058], [0184], referring to the plurality of transducer elements configured to transmit ultrasound waves to an object and received ultrasound analog echo signals; Figure 1);
a digital beamformer (115) (paragraph [0059], Figure 1) comprising:
a digital integrated circuit (115) coupled to an analog integrated circuit (113) (paragraphs [0059]-[0062], referring to the probe including both the analog beamformer and the digital beamformer; Figure 1) and comprising:
an analog to digital converter (ADC) configured to convert a plurality of partially-beamformed analog echo signals from the analog integrated circuit to a plurality of  digital echo signals (paragraphs [0006], [0062], referring to using analog-to-digital converter for converting analog echo signals to digital signals, wherein analog to digital conversion is performed of the signals (i.e. partially beamformed analog echo signals) added for each sub-array); and
digital beamforming circuitry that is coupled to the ADC and configured to receive the plurality of digital echo signals, wherein the digital beamforming circuitry comprises a digital delay circuit (paragraphs [0059]-[0060], [0062], referring to the digital beamformer being controlled to generate ultrasound data by adding the digitized signals according to the time delay value for digital beamforming; Figure 1).
However, Kim et al. do not specifically disclose that the digital beamformer comprises a plurality of low power analog-to-digital converters (ADCs), that the digital beamforming circuitry is specifically digital multiline beamforming circuitry, wherein the digital delay circuit is configured to generate a plurality of multiline samples from a digital echo signal of the plurality of digital echo signals and wherein the digital delay circuit comprises an FIR filter configured to generate a plurality of delayed multiline samples.  
Kim et al. further do not specifically disclose that, to generate the plurality of delayed multiline samples, the FIR filter is configured to weight the plurality of multiline samples without the use of multipliers.  
Further, Kim et al. do not specifically disclose that the beamformer is a microbeamformer.
Additionally, with regards to claim 2, Kim et al. do not specifically disclose that the FIR filter comprises a shift and add weighting circuit.  
Furthermore, with regards to claim 20, Kim et al. do not specifically disclose that the shift and add weight circuit is configured to sum a first multiline sample with a first quantity of most significant bits zeroed and at least one of the first multiline sample with a second quantity of most significant bits zeroed or a second multiline sample with the second quantity of most significant bits zeroes, wherein the first quantity and second quantity are different.  
Henderson et al. disclose multiline ultrasound beamformers which produce multiple receive beams or lines in response to a single transmitted wave event and which reduces hardware complexity for higher-order multiline applications (Abstract; paragraphs [0001], [0031]).  The multiline beamformer (i.e. digital multiline beamforming circuitry) comprises multiple channels, each associated with a particular transducer element of an array transducer and wherein each signal is digitized by an A/D converter (11) (paragraphs [0017]-[0018], [0034]; Figures 1-2 and 9, note that each transducer (e_m) is associated with a channel (12) and an A/D converter, and therefore there are a plurality of ADCs respectively associated with the plurality of transducers).  The digitized signals are coupled to FIFO (14) where they undergo a bulk delay (paragraph [0034]).  The delayed samples are then applied to a multiphase interpolation filter (160), which is preferably an FIR filter operating to produce all of the signal phases needed by the multilines to be produced (paragraphs [0031]-[0034]; Figure 9, note that the FIFO (14) and FIR filter (160) together form a digital delay circuit configured to generate a plurality of delayed multiline samples). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the digital beamformer of Kim et al. with another digital beamformer which comprises a plurality of analog-to-digital converters (ADCs), has digital multiline beamforming circuitry, wherein the digital delay circuit of the digital multiline beamforming circuitry be configured to generate a plurality of multiline samples from a digital echo signal of the plurality of digital echo signals and wherein the digital delay circuit comprises an FIR filter configured to generate a plurality of delayed multiline samples, as taught by Henderson et al., as the substitution of one known digital beamformer for another yields predictable results (i.e. provide a beamformed signal to generate an image) to one of ordinary skill in the art and further to reduce hardware complexity (paragraph [0031]).
However, the above combined references do not specifically disclose that the plurality of ADCs are “low power” ADCs, that to generate the plurality of delayed multiline samples, the FIR filter is configured to weight the plurality of multiline samples without the use of multipliers, wherein the FIR filter comprises a shift and add weighting circuit and that the beamformer is a microbeamformer.
Furthermore, with regards to claim 20, the above combined references do not specifically disclose that the shift and add weight circuit is configured to sum a first multiline sample with a first quantity of most significant bits zeroed and at least one of the first multiline sample with a second quantity of most significant bits zeroed or a second multiline sample with the second quantity of most significant bits zeroes, wherein the first quantity and second quantity are different.  
Lipschutz discloses an ultrasound probe for digital beamforming, comprising: an array of transducer elements (10_1, 10_2…10n) (column 3, lines 46-52; Figure 1); and a digital beamformer (12) coupled to the transducer elements (column 1, lines 6-9, referring to the “digital phased array beamformer”; column 4, lines 1-14; Figure 1).  The digital beamformer comprises a plurality of analog-to-digital converters (ADCs) (20_1-20_N) configured to receive amplified analog echo signals and convert them to digital echo signals (column 4, lines 17-20; Figure 1); and digital beamforming circuitry (22, 24, 30) that is coupled to the plurality of ADCs (20) and configured to produce digital beamformed echo signals based on the digital echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of the digital echo signals by weighting (i.e. using the “coefficients”) the digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  The delay interpolator shown in Figure 3 allows operations to be performed simultaneously to provide high speed operation (Abstract; column 8, lines 34-60; Figure 3). Lipschutz further discloses that their weighting of the digital echo signals comprises summing at least one first digital echo signal with one or more most significant bits zeroed and at least one second digital echo signal with one or more most significant bits zeroed (column 6, lines 49-60, referring to the bit shifter (104 and the other bit shifters shown in Figure 3 being implemented to “effect a right shift of the digital data sample” and wherein “Similarly, for other bit shifters in the circuit…times 1/8 is obtained by shifting the bits of the data sample three bits to the right”, wherein, bit shifting to the right is known in the art as moving each digit in a number’s binary representation right, wherein the least-significant bit is lost and a 0 is inserted on the other end, wherein the “other end” corresponds to the most significant bits, thus times 1/8 bit shifter results in a digital echo signal with one or more (i.e. three) most significant bits zeroed.  This is evidenced by InterviewCake which provides a definition for bit shifting to the right (see pgs. 1-2, referring to the Logical Right Shifts which are defined as “When shifting right with a logical right shift, the least-significant bit is lost and a 0 is inserted on the other end”); column 7, lines 31-36, referring to the A data samples (i.e. “one first digital echo signal”) being supplied to a bit shifter 150 which provides a times 1/8 output (i.e. shift bits of data sample three bits to the right and have the most significant bits zeroed) to one input of a summing unit and the F data samples (i.e. “second digital echo signal”) being supplied to a bit shifter (152) which provides a times 1/8 output (i.e. shift bits of data samples three bits to the right and have the most significant bits zeroed) to the other input of the summing unit (152), wherein the summing unit (152) would thus sum/add the right shifted A (i.e. first digital echo signal with three most significant bits zeroed) and F (i.e. second digital echo signal with three most significant bits zeroed) data samples; Figure 3). Further, as seen in Figure 3, a summing unit (172) receives samples which are bit-shifted with different quantities of most significant bits zeroed (i.e. a times ¼ output summed with a times 1/8 output which would have different number of most significant bits zeroed).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of the above combined references to have the FIR filter be configured to weight the plurality of multiline samples without the use of multipliers to generate the plurality of delayed multiline samples, wherein the FIR filter comprises a shift and add weighting circuit, and further have the shift and add weight circuit be configured to sum a first multiline sample with a first quantity of most significant bits zeroed and at least one of the first multiline sample with a second quantity of most significant bits zeroed or a second multiline sample with the second quantity of most significant bits zeroes, wherein the first quantity and second quantity are different, as taught by Lipschutz, in order to allow operations be performed simultaneously to provide high speed operation (Abstract; column 8, lines 34-60).  
However, the above combined references do not specifically disclose that the beamformer (i.e. analog beamformer and digital beamformer) is a microbeamformer  and that the plurality of ADCs are specifically low power ADCs.
Koptenko discloses an ultrasound imaging system beamforming system and method comprising of implementing the beamformer as a microbeamformer and realized in ASIC or FPGA integrated circuits, wherein the beamformer can operate in a low power mode to preserve the battery (paragraphs [0080]-[0083]).  While in the low power mode, the beamformer will drop the ADCs clock speed with corresponding drop in channel sampling rates, thus resulting in lower ADC power consumption, thus in saving the battery while operator is performing initial examination of the area (paragraph [0083], note that the ADCs are “low power” ADCs).  An advantage of the system is that it provides significant reduction in the size of the diagnostic ultrasound imaging system such that the hardware can be placed in one or few ASICs positioned next to the ultrasound array and the whole diagnostic ultrasound imaging system could fit in the handle of the ultrasonic probe while preserving most of the functionality of a cart-based system (paragraph [0085]).  Further, another advantage is that such a compact system allows sending data and diagnostic images wirelessly to any image display equipped to receive such transmissions or having such a receiver attached to ubiquitous digital data ports such as USB of the display unit (paragraph [0086]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the beamformer (i.e. analog beamformer and digital beamformer) of the above combined references be implemented as a microbeamformer (thus resulting in an analog microbeamformer and a digital microbeamformer), as taught by Koptenko, in order to provide a significant reduction in the size of the diagnostic ultrasound imaging system such that the hardware can be placed in one or few ASICs positioned next to the ultrasound array and the whole diagnostic ultrasound imaging system could fit in the handle of the ultrasonic probe, wherein such a compact system allows sending data and diagnostic images wirelessly to any image display equipped to receive such transmissions or having such a receiver attached to ubiquitous digital data ports such as USB of the display unit (paragraphs [0085]-[0086]).
Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of ADCs of the above combined references be low power ADCs, as taught by Koptenko, in order to save/preserve the battery while an operator is performing initial examination of the area (paragraphs [0082]-[0083]).
	With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  
	With regards to claim 4, Lipschultz discloses that the FIR filter comprises a multiplexer (i.e. 102, 110, 106, 116, etc.) having inputs coupled to the shift and add weighting circuits (column 6, lines 52-57; column 7, line 1-14, referring to the multiplexers, such as 110, being supplied to the bit shifter (i.e. 112) and the summing unit (i.e. 114); Figure 3).  
	With regards to claim 5, Lipschultz discloses that the FIR filter comprises a register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) having an input coupled to receive digital echo signals and an output (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).
	With regards to claim 6, Lipschultz discloses that the input and the output of the register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) ) are coupled to the weighting circuits (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).
	With regards to claim 7, Lipschultz discloses that the most significant bits of at least one of the first multiline sample or the second multiline sample are zeroed during operation of the probe (column 6, lines 34-37, 46-48;  column 6, lines 49-60, referring to the bit shifter (104) and the other bit shifters shown in Figure 3 being implemented to “effect a right shift of the digital data sample” and wherein “Similarly, for other bit shifters in the circuit…times 1/8 is obtained by shifting the bits of the data sample three bits to the right”, wherein, bit shifting to the right is known in the art as moving each digit in a number’s binary representation right, wherein the least-significant bit is lost and a 0 is inserted on the other end, wherein the “other end” corresponds to the most significant bits, thus times 1/8 bit shifter results in a digital echo signal with one or more (i.e. three) most significant bits zeroed.  This is evidenced by InterviewCake which provides a definition for bit shifting to the right (see pgs. 1-2, referring to the Logical Right Shifts which are defined as “When shifting right with a logical right shift, the least-significant bit is lost and a 0 is inserted on the other end”); column 7, lines 31-36; Figure 3). 
	With regards to claim 8, Lipschultz discloses that the digital beamforming circuitry comprises a digital delay circuit (i.e. 22, 24) configured to produce selectably delayed digital echo signals (column 4, lines 35-59; column 5, lines 14-16; Figures 1, 3).
	With regards to claim 9, Henderson et al. disclose that the digital delay circuit comprises a random access memory (paragraph [0018], referring to the dual port random access memory). Lipschultz also discloses this (column 7, lines 49-63; column 8, lines 9-33; Figure 3).  
	With regards to claim 10, Henderson et al.  discloses that the digital delay circuit comprises a write address counter (implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, wherein the random access memory comprises an input coupled to an output of one of the low power ADCs  (paragraph [0018], referring to the FIFO being implemented as a dual port random access memory with read and write addresses incremented by clock signals, wherein the FIFO (14) comprises an input coupled to an output of one of the ADCs (11), and thus the RAM comprises the input; Figure 9).   Lipschultz also discloses this limitation (column 7, lines 49-53, referring to the control bits, shown in Table II, being stored in control RAM (170), and therefore the RAM (170) implicitly requires a write address counter in order for the RAM to store the specific data in Table II; see Figures 1 and 3, note that control RAM (170) has write address counter for the “Gain Correction” and the “Control Bits”; further, note in Figures 1 and 3 that the control RAM (170) is part of the digital circuitry (24) and thus comprises an input that is coupled to an output of the ADCs (20)).
	With regards to claim 11, Lipschultz discloses that the digital delay circuit further comprises a read address counter (i.e. implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, and a focus control circuit (i.e. “focus delay generators”) coupled to the read address counter (column 4, lines 50-59; column 7, lines 49-64; column 8, lines 9-10, referring to the stored data (i.e. gain correction value, subdelay control signal), being supplied (i.e. “read”, such as by the focus delay generators; Figures 1 and 3, note that the control RAM (170) has a read address counter for the “Subdelay control”).
	With regards to claim 12, Lipschultz discloses that that the focus control circuit is coupled to the FIR filter (24) (column 4, lines 50-57; Figures 1 and 3, note in Figure 1 that the “Subdelay Control”, which is associated with the “focal delay generators” is coupled to the FIR filter (24), and therefore the “focal delay generators”/focus control circuit is coupled to the FIR filter (24)) 
	With regards to claim 13, Henderson et al. disclose that the digital beamforming circuitry comprises a plurality of digital summing circuits (20a, 20b, 20c) (paragraph [0018]; Figure 9). Lipshultz also discloses this limitaiton (i.e. summing circuits 114, 132, 152, 172, 174, 176; column 7, line 1-column 8, line 7; Figure 3).
	With regards to claim 14, Henderson et al. disclose that the digital beamforming circuitry comprises an input coupled to an output of one of the low power ADCs and an output coupled to an input of the FIR filter (see Figure 9, note that an output of the ADC (11) is coupled to an input of FIFO (14) and an output of the FIFO is coupled to an input of the FIR filter (160)).  Lipschultz also discloses this limitation (column 4, lines 35-39; column 5, lines 5-9; Figures 1 and 3; note in Figure 1, the clear connection between the digital beamforming circuitry (22), ADCs (20) and the FIR filter (24)).
	With regards to claim 15, Henderson et al. disclose that the FIR filter (160) comprises an output coupled to one of the digital summing circuits (20a, 20b, 20c) (see Figure 9).  Lipschultz also discloses this limitation (column 4, lines 57-59; column 8, lines 5-7; Figures 1 and 3, note in Figure 1, the clear connection between the FIR filter (24) to the digital summing circuits (i.e. 30 or, in Figure 3, 172, 174, 176).
	With regards to claim 19, Henderson et al. disclose that the plurality of delayed multiline samples comprises a sub-sample delay (paragraph [0018], referring to the unique fine focus delay/residual steering delay which serves as a sub-sample delay).
	With regards to claim 21, Henderson et al. disclose that the digital multiline beamforming circuitry comprises a first channel and a second channel, wherein, for a given multiline, the digital multiline beamforming circuitry is configured to sum a first delayed multiline sample from the first channel and a second delayed multiline sample from the second channel (paragraphs [0018], referring to the signals of the respective multiple lines are summed with the respective delayed samples produced by other channels (i.e. second channel) on the ASIC chip by summers (20a, b); Figure 9).  
	With regards to claim 22, though the above combined references do not specifically disclose that a power consumption of the digital microbeamformer is 3 watts or less, Koptenko does disclose that the microbeamformer operates in a low power mode in order to preserve battery (paragraphs [0082]-[0083]).  It would have been obvious to one of ordinary skill in the art, through routine experimentation, to have the power consumption of the digital microbeamformer be 3 watts or less, in order to determine the optimal power consumption that would provide the optimal preservation of battery. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Henderson et al., Lipschutz and Koptenko, as evidenced by InterviewCake, as applied to claim 1 above, and further in view of Nestler (US Pub No. 2017/0146643).  Note that the provisional 62/257,706 of Nestler filed on November 19, 2015 supports the below relied upon teachings (see at least paragraphs [0035], [0037]-[0039], [0042]-[-0044]).
With regards to claim 16, as discussed above, the above combined references meet the limitations of claim 1.  Further, Kim et al. disclose that the digital microbeamformer further comprises the analog integrated circuit (paragraph [0059], referring to the probe including both the analog beamformer and the digital beamformer; Figure 1), wherein the analog integrated circuit (113) is coupled to the array of transducer elements (paragraph [0059], referring to probe including both the analog beamformer and the digital beamformer; Figure 1) and configured to apply delays to the analog echo signals (paragraphs [0060], [0062]-[0063]; Figure 1, referring to the analog beamformer applying a time delay value for performing analog beamforming); and 
sum the delayed analog echo signals to generate the plurality of partially-beamformed analog echo signals (paragraphs [0060], [0062]-[0063], referring to the analog beamformer adding the signals).
However, they do not specifically disclose that the analog integrated circuit comprises a plurality of transmitters coupled to the array of transducer elements and a plurality of amplifiers coupled to the array of transducer elements and configured to receive analog echo signals from the array of transducer elements.
Nestler discloses an ultrasound analog beamformer which comprise an amplifier (208a, 210a) which can amplify the signal above the noise floor and the output is processed by an ADC driver (216) (paragraphs [0047]-[0048]; Figures 2, 5).  The analog beamformer further includes a transmit path (224), wherein when the switch 206c is closed, the FPGA generates a waveform for transmission and the waveform is input to a transducer element to generate a transmit pulse (paragraph [0051], wherein the FPGA and the switch form a transmitter). There are multiple UABF blocks (which are associated with the transmitter and amplifiers) and thus there are multiple transmitters coupled to elements of the transducer array and a plurality of amplifiers coupled to the array (paragraphs [0044], [0054], [0059]-[0060], [0228]-[0230]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the analog integrated circuit comprise 1) a plurality of transmitters coupled to the array of transducer elements and 2) a plurality of amplifiers coupled to the array of transducer elements and configured to receive analog echo signals from the array of transducer elements, as taught by Nestler, in order to 1) generate a transmit pulse for image generation and 2) strengthen the signal such that the signal is amplified above the noise floor (paragraphs [0048], [0051]).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/681,546 in view of Kim, Henderson and Lipschutz . 
With regards to claim 1, claim 1 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “two dimensional array transducer”) and a digital microbeamformer coupled to the transducer elements (implicit that the microbeamformer is coupled to the transducer as elements, such as the transmitters are set forth as coupled to the array) comprising a plurality of transmitters, a plurality of amplifiers, a plurality of lower power ADCs (i.e. “low-power delta-sigma or successive approximation ADCs”) and digital beamforming circuity that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that microbeamformer further comprises an analog microbeamformer as claimed and the digital beamforming circuitry a digital multiline beamforming circuitry as claimed, including a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers, etc..  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  
Kim et al. disclose an ultrasound probe (20; Figure 1) for digital beamforming, comprising: an array of transducer elements (“plurality of transducers”) configured to generate analog echo signals (paragraphs [0007], [0023], [0056]-[0058], [0184], referring to the plurality of transducer elements configured to transmit ultrasound waves to an object and received ultrasound analog echo signals; Figure 1); an analog beamformer (113) coupled to the array of transducer elements (paragraph [0059], referring to probe including both the analog beamformer and the digital beamformer; Figure 1) and configured to: apply delays to the analog echo signals (paragraphs [0060], [0062]-[0063]; Figure 1, referring to the analog beamformer applying a time delay value for performing analog beamforming); and sum the delayed analog echo signals to generate a plurality of partially-beamformed analog echo signals (paragraphs [0060], [0062]-[0063], referring to the analog beamformer adding the signals); and a digital beamformer (115) coupled to the analog beamformer (113) (paragraph [0059], referring to the probe including both the analog beamformer and the digital beamformer; Figure 1).  Kim et al. disclose that their probe addresses a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the microbeamformer of the copending application further include an analog microbeamformer as claimed, in order to address a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  Henderson et al. disclose multiline ultrasound beamformers which produce multiple receive beams or lines in response to a single transmitted wave event and which reduces hardware complexity for higher-order multiline applications (Abstract; paragraphs [0001], [0031]).  The multiline beamformer (i.e. digital multiline beamforming circuitry) comprises multiple channels, each associated with a particular transducer element of an array transducer and wherein each signal is digitized by an A/D converter (11) (paragraphs [0017]-[0018], [0034]; Figures 1-2 and 9, note that each transducer (e_m) is associated with a channel (12) and an A/D converter, and therefore there are a plurality of ADCs respectively associated with the plurality of transducers).  The digitized signals are coupled to FIFO (14) where they undergo a bulk delay (paragraph [0034]).  The delayed samples are then applied to a multiphase interpolation filter (160), which is preferably an FIR filter operating to produce all of the signal phases needed by the multilines to be produced (paragraphs [0031]-[0034]; Figure 9, note that the FIFO (14) and FIR filter (160) together form a digital delay circuit configured to generate a plurality of delayed multiline samples). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the digital beamformer of Kim et al. with another digital beamformer which comprises a plurality of analog-to-digital converters (ADCs), has digital multiline beamforming circuitry, wherein the digital delay circuit of the digital multiline beamforming circuitry be configured to generate a plurality of multiline samples from a digital echo signal of the plurality of digital echo signals and wherein the digital delay circuit comprises an FIR filter configured to generate a plurality of delayed multiline samples, as taught by Henderson et al., as the substitution of one known digital beamformer for another yields predictable results (i.e. provide a beamformed signal to generate an image) to one of ordinary skill in the art and further to reduce hardware complexity (paragraph [0031]).
However, the modified copending application fails to disclose that the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers.  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  Lipschutz further discloses that their weighting of the digital echo signals comprises summing at least one first digital echo signal with one or more most significant bits zeroed and at least one second digital echo signal with one or more most significant bits zeroed (column 6, lines 49-60, referring to the bit shifter (104 and the other bit shifters shown in Figure 3 being implemented to “effect a right shift of the digital data sample” and wherein “Similarly, for other bit shifters in the circuit…times 1/8 is obtained by shifting the bits of the data sample three bits to the right”, wherein, bit shifting to the right is known in the art as moving each digit in a number’s binary representation right, wherein the least-significant bit is lost and a 0 is inserted on the other end, wherein the “other end” corresponds to the most significant bits, thus times 1/8 bit shifter results in a digital echo signal with one or more (i.e. three) most significant bits zeroed.  This is evidenced by InterviewCake which provides a definition for bit shifting to the right (see pgs. 1-2, referring to the Logical Right Shifts which are defined as “When shifting right with a logical right shift, the least-significant bit is lost and a 0 is inserted on the other end”); column 7, lines 31-36, referring to the A data samples (i.e. “one first digital echo signal”) being supplied to a bit shifter 150 wich provides a times 1/8 output (i.e. shift bits of data sample three bits to the right and have the most significant bits zeroed) to one input of a summing unit and the F data samples (i.e. “second digital echo signal”) being supplied to a bit shifter (152) which provides a times 1/8 output (i.e. shift bits of data samples three bits to the right and have the most significant bits zeroed) to the other input of the summing unit (152), wherein the summing unit (152) would thus sum/add the right shifted A (i.e. first digital echo signal with three most significant bits zeroed) and F (i.e. second digital echo signal with three most significant bits zeroed) data samples; Figure 3). With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, line 2; Figure 3). With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  With regards to claim 4, Lipschultz discloses that the FIR filter comprises a multiplexer (i.e. 102, 110, 106, 116, etc.) having inputs coupled to the shift and add weighting circuits (column 6, lines 52-57; column 7, line 1-14, referring to the multiplexers, such as 110, being supplied to the bit shifter (i.e. 112) and the summing unit (i.e. 114); Figure 3).  With regards to claim 5, Lipschultz discloses that the FIR filter comprises a register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) having an input coupled to receive digital echo signals and an output (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 6, Lipschultz discloses that the input and the output of the register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) ) are coupled to the weighting circuits (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 7, Lipschultz discloses that the input and output of the register are further coupled to the weighting circuits with one or more most significant bits zeroed during operation of the probe (column 6, lines 34-37, 46-48;  column 7, lines 1-14, referring to the times 0 output of a bit shifter 112 indicating that all zero bit values are supplied to one of the inputs of the multiplexer, wherein the bit values supplied as the input can be viewed as the “most significant” bits).  With regards to claim 8, Lipschultz discloses that the digital beamforming circuitry comprises a digital delay circuit (i.e. 22, 24) configured to produce selectably delayed digital echo signals (column 4, lines 35-59; column 5, lines 14-16; Figures 1, 3). With regards to claim 9, Lipschultz discloses that the digital delay circuit comprises a random access memory (170, “Control RAM”, i.e. RAM (random access memory)) (column 7, lines 49-63; column 8, lines 9-33; Figure 3).   With regards to claim 10, Lipschultz discloses that the digital delay circuit comprises a write address counter (implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, wherein the random access memory comprises an input coupled to an output of one of the low power ADCs (column 7, lines 49-53, referring to the control bits, shown in Table II, being stored in control RAM (170), and therefore the RAM (170) implicitly requires a write address counter in order for the RAM to store the specific data in Table II; see Figures 1 and 3, note that control RAM (170) has write address counter for the “Gain Correction” and the “Control Bits”; further, note in Figures 1 and 3 that the control RAM (170) is part of the digital circuitry (24) and thus comprises an input that is coupled to an output of the ADCs (20)).  With regards to claim 11, Lipschultz discloses that the digital delay circuit further comprises a read address counter (i.e. implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, and a focus control circuit (i.e. “focus delay generators”) coupled to the read address counter (column 4, lines 50-59; column 7, lines 49-64; column 8, lines 9-10, referring to the stored data (i.e. gain correction value, subdelay control signal), being supplied (i.e. “read”, such as by the focus delay generators; Figures 1 and 3, note that the control RAM (170) has a read address counter for the “Subdelay control”).  With regards to claim 12, Lipschultz discloses that that the focus control circuit is coupled to the FIR filter (24) (column 4, lines 50-57; Figures 1 and 3, note in Figure 1 that the “Subdelay Control”, which is associated with the “focal delay generators” is coupled to the FIR filter (24), and therefore the “focal delay generators”/focus control circuit is coupled to the FIR filter (24)).  With regards to claim 13, Lipshultz discloses that the digital beamforming circuitry comprises a plurality of digital summing circuits (i.e. 114, 132, 152, 172, 174, 176) (column 7, line 1-column 8, line 7; Figure 3).  With regards to claim 14, Lipschultz discloses that the digital beamforming circuitry (i.e. 22 is part of the digital beamforming circuitry) comprises an input coupled to an output of one of the low power ADCs (20) and an output coupled to an input of the FIR filter (24) (column 4, lines 35-39; column 5, lines 5-9; Figures 1 and 3; note in Figure 1, the clear connection between the digital beamforming circuitry (22), ADCs (20) and the FIR filter (24)).  With regards to claim 15, Lipschultz discloses that the FIR filter (24) comprises an output coupled to one of the digital summing circuits (i.e. 30, 172, 174, 176) (column 4, lines 57-59; column 8, lines 5-7; Figures 1 and 3, note in Figure 1, the clear connection between the FIR filter (24) to the digital summing circuits (i.e. 30 or, in Figure 3, 172, 174, 176).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/329,402 in view of Kim, Henderson et al. and Lipschutz . 
With regards to claim 1, claims 1 and 15 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements comprising a plurality of transmitters (see claim 15), a plurality of amplifiers, a plurality of low power ADCs  and digital beamforming circuity that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that their probe further comprises an analog microbeamformer as claimed and that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers, etc..  Further, the copending application fails to set forth the that the digital beamforming circuitry is specifically a multiline beamforming circuitry as claimed, etc. and the limitations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  
Kim et al. disclose an ultrasound probe (20; Figure 1) for digital beamforming, comprising: an array of transducer elements (“plurality of transducers”) configured to generate analog echo signals (paragraphs [0007], [0023], [0056]-[0058], [0184], referring to the plurality of transducer elements configured to transmit ultrasound waves to an object and received ultrasound analog echo signals; Figure 1); an analog beamformer (113) coupled to the array of transducer elements (paragraph [0059], referring to probe including both the analog beamformer and the digital beamformer; Figure 1) and configured to: apply delays to the analog echo signals (paragraphs [0060], [0062]-[0063]; Figure 1, referring to the analog beamformer applying a time delay value for performing analog beamforming); and sum the delayed analog echo signals to generate a plurality of partially-beamformed analog echo signals (paragraphs [0060], [0062]-[0063], referring to the analog beamformer adding the signals); and a digital beamformer (115) coupled to the analog beamformer (113) (paragraph [0059], referring to the probe including both the analog beamformer and the digital beamformer; Figure 1).  Kim et al. disclose that their probe addresses a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the microbeamformer of the copending application further include an analog microbeamformer as claimed, in order to address a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]). Henderson et al. disclose multiline ultrasound beamformers which produce multiple receive beams or lines in response to a single transmitted wave event and which reduces hardware complexity for higher-order multiline applications (Abstract; paragraphs [0001], [0031]).  The multiline beamformer (i.e. digital multiline beamforming circuitry) comprises multiple channels, each associated with a particular transducer element of an array transducer and wherein each signal is digitized by an A/D converter (11) (paragraphs [0017]-[0018], [0034]; Figures 1-2 and 9, note that each transducer (e_m) is associated with a channel (12) and an A/D converter, and therefore there are a plurality of ADCs respectively associated with the plurality of transducers).  The digitized signals are coupled to FIFO (14) where they undergo a bulk delay (paragraph [0034]).  The delayed samples are then applied to a multiphase interpolation filter (160), which is preferably an FIR filter operating to produce all of the signal phases needed by the multilines to be produced (paragraphs [0031]-[0034]; Figure 9, note that the FIFO (14) and FIR filter (160) together form a digital delay circuit configured to generate a plurality of delayed multiline samples). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the digital beamformer of Kim et al. with another digital beamformer which comprises a plurality of analog-to-digital converters (ADCs), has digital multiline beamforming circuitry, wherein the digital delay circuit of the digital multiline beamforming circuitry be configured to generate a plurality of multiline samples from a digital echo signal of the plurality of digital echo signals and wherein the digital delay circuit comprises an FIR filter configured to generate a plurality of delayed multiline samples, as taught by Henderson et al., as the substitution of one known digital beamformer for another yields predictable results (i.e. provide a beamformed signal to generate an image) to one of ordinary skill in the art and further to reduce hardware complexity (paragraph [0031]).  However, the modified copending application fails to disclose that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers, etc..  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  Lipschutz further discloses that their weighting of the digital echo signals comprises summing at least one first digital echo signal with one or more most significant bits zeroed and at least one second digital echo signal with one or more most significant bits zeroed (column 6, lines 49-60, referring to the bit shifter (104 and the other bit shifters shown in Figure 3 being implemented to “effect a right shift of the digital data sample” and wherein “Similarly, for other bit shifters in the circuit…times 1/8 is obtained by shifting the bits of the data sample three bits to the right”, wherein, bit shifting to the right is known in the art as moving each digit in a number’s binary representation right, wherein the least-significant bit is lost and a 0 is inserted on the other end, wherein the “other end” corresponds to the most significant bits, thus times 1/8 bit shifter results in a digital echo signal with one or more (i.e. three) most significant bits zeroed.  This is evidenced by InterviewCake which provides a definition for bit shifting to the right (see pgs. 1-2, referring to the Logical Right Shifts which are defined as “When shifting right with a logical right shift, the least-significant bit is lost and a 0 is inserted on the other end”); column 7, lines 31-36, referring to the A data samples (i.e. “one first digital echo signal”) being supplied to a bit shifter 150 wich provides a times 1/8 output (i.e. shift bits of data sample three bits to the right and have the most significant bits zeroed) to one input of a summing unit and the F data samples (i.e. “second digital echo signal”) being supplied to a bit shifter (152) which provides a times 1/8 output (i.e. shift bits of data samples three bits to the right and have the most significant bits zeroed) to the other input of the summing unit (152), wherein the summing unit (152) would thus sum/add the right shifted A (i.e. first digital echo signal with three most significant bits zeroed) and F (i.e. second digital echo signal with three most significant bits zeroed) data samples; Figure 3). With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, line 2; Figure 3). With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  With regards to claim 4, Lipschultz discloses that the FIR filter comprises a multiplexer (i.e. 102, 110, 106, 116, etc.) having inputs coupled to the shift and add weighting circuits (column 6, lines 52-57; column 7, line 1-14, referring to the multiplexers, such as 110, being supplied to the bit shifter (i.e. 112) and the summing unit (i.e. 114); Figure 3).  With regards to claim 5, Lipschultz discloses that the FIR filter comprises a register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) having an input coupled to receive digital echo signals and an output (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 6, Lipschultz discloses that the input and the output of the register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) ) are coupled to the weighting circuits (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 7, Lipschultz discloses that the input and output of the register are further coupled to the weighting circuits with one or more most significant bits zeroed during operation of the probe (column 6, lines 34-37, 46-48;  column 7, lines 1-14, referring to the times 0 output of a bit shifter 112 indicating that all zero bit values are supplied to one of the inputs of the multiplexer, wherein the bit values supplied as the input can be viewed as the “most significant” bits).  With regards to claim 8, Lipschultz discloses that the digital beamforming circuitry comprises a digital delay circuit (i.e. 22, 24) configured to produce selectably delayed digital echo signals (column 4, lines 35-59; column 5, lines 14-16; Figures 1, 3). With regards to claim 9, Lipschultz discloses that the digital delay circuit comprises a random access memory (170, “Control RAM”, i.e. RAM (random access memory)) (column 7, lines 49-63; column 8, lines 9-33; Figure 3).   With regards to claim 10, Lipschultz discloses that the digital delay circuit comprises a write address counter (implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, wherein the random access memory comprises an input coupled to an output of one of the low power ADCs (column 7, lines 49-53, referring to the control bits, shown in Table II, being stored in control RAM (170), and therefore the RAM (170) implicitly requires a write address counter in order for the RAM to store the specific data in Table II; see Figures 1 and 3, note that control RAM (170) has write address counter for the “Gain Correction” and the “Control Bits”; further, note in Figures 1 and 3 that the control RAM (170) is part of the digital circuitry (24) and thus comprises an input that is coupled to an output of the ADCs (20)).  With regards to claim 11, Lipschultz discloses that the digital delay circuit further comprises a read address counter (i.e. implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, and a focus control circuit (i.e. “focus delay generators”) coupled to the read address counter (column 4, lines 50-59; column 7, lines 49-64; column 8, lines 9-10, referring to the stored data (i.e. gain correction value, subdelay control signal), being supplied (i.e. “read”, such as by the focus delay generators; Figures 1 and 3, note that the control RAM (170) has a read address counter for the “Subdelay control”).  With regards to claim 12, Lipschultz discloses that that the focus control circuit is coupled to the FIR filter (24) (column 4, lines 50-57; Figures 1 and 3, note in Figure 1 that the “Subdelay Control”, which is associated with the “focal delay generators” is coupled to the FIR filter (24), and therefore the “focal delay generators”/focus control circuit is coupled to the FIR filter (24)).  With regards to claim 13, Lipshultz discloses that the digital beamforming circuitry comprises a plurality of digital summing circuits (i.e. 114, 132, 152, 172, 174, 176) (column 7, line 1-column 8, line 7; Figure 3).  With regards to claim 14, Lipschultz discloses that the digital beamforming circuitry (i.e. 22 is part of the digital beamforming circuitry) comprises an input coupled to an output of one of the low power ADCs (20) and an output coupled to an input of the FIR filter (24) (column 4, lines 35-39; column 5, lines 5-9; Figures 1 and 3; note in Figure 1, the clear connection between the digital beamforming circuitry (22), ADCs (20) and the FIR filter (24)).  With regards to claim 15, Lipschultz discloses that the FIR filter (24) comprises an output coupled to one of the digital summing circuits (i.e. 30, 172, 174, 176) (column 4, lines 57-59; column 8, lines 5-7; Figures 1 and 3, note in Figure 1, the clear connection between the FIR filter (24) to the digital summing circuits (i.e. 30 or, in Figure 3, 172, 174, 176).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/329,268 in view of Kim, Henderson and Lipschutz . 
With regards to claim 1, claim 1 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements comprising a plurality of transmitters, a plurality of amplifiers, a plurality of low power ADCs  and digital beamforming circuity that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that their probe further comprises the analog microbeamformer as claimed and that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers, etc..  Further, the copending application fails to set forth that the beamforming circuitry is specifically digital multiline beamforming circuitry and the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  Kim et al. disclose an ultrasound probe (20; Figure 1) for digital beamforming, comprising: an array of transducer elements (“plurality of transducers”) configured to generate analog echo signals (paragraphs [0007], [0023], [0056]-[0058], [0184], referring to the plurality of transducer elements configured to transmit ultrasound waves to an object and received ultrasound analog echo signals; Figure 1); an analog beamformer (113) coupled to the array of transducer elements (paragraph [0059], referring to probe including both the analog beamformer and the digital beamformer; Figure 1) and configured to: apply delays to the analog echo signals (paragraphs [0060], [0062]-[0063]; Figure 1, referring to the analog beamformer applying a time delay value for performing analog beamforming); and sum the delayed analog echo signals to generate a plurality of partially-beamformed analog echo signals (paragraphs [0060], [0062]-[0063], referring to the analog beamformer adding the signals); and a digital beamformer (115) coupled to the analog beamformer (113) (paragraph [0059], referring to the probe including both the analog beamformer and the digital beamformer; Figure 1).  Kim et al. disclose that their probe addresses a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the microbeamformer of the copending application further include an analog microbeamformer as claimed, in order to address a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  Henderson et al. disclose multiline ultrasound beamformers which produce multiple receive beams or lines in response to a single transmitted wave event and which reduces hardware complexity for higher-order multiline applications (Abstract; paragraphs [0001], [0031]).  The multiline beamformer (i.e. digital multiline beamforming circuitry) comprises multiple channels, each associated with a particular transducer element of an array transducer and wherein each signal is digitized by an A/D converter (11) (paragraphs [0017]-[0018], [0034]; Figures 1-2 and 9, note that each transducer (e_m) is associated with a channel (12) and an A/D converter, and therefore there are a plurality of ADCs respectively associated with the plurality of transducers).  The digitized signals are coupled to FIFO (14) where they undergo a bulk delay (paragraph [0034]).  The delayed samples are then applied to a multiphase interpolation filter (160), which is preferably an FIR filter operating to produce all of the signal phases needed by the multilines to be produced (paragraphs [0031]-[0034]; Figure 9, note that the FIFO (14) and FIR filter (160) together form a digital delay circuit configured to generate a plurality of delayed multiline samples). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the digital beamformer of Kim et al. with another digital beamformer which comprises a plurality of analog-to-digital converters (ADCs), has digital multiline beamforming circuitry, wherein the digital delay circuit of the digital multiline beamforming circuitry be configured to generate a plurality of multiline samples from a digital echo signal of the plurality of digital echo signals and wherein the digital delay circuit comprises an FIR filter configured to generate a plurality of delayed multiline samples, as taught by Henderson et al., as the substitution of one known digital beamformer for another yields predictable results (i.e. provide a beamformed signal to generate an image) to one of ordinary skill in the art and further to reduce hardware complexity (paragraph [0031]).
However, the modified copending application fails to disclose that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers.  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  
Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  Lipschutz further discloses that their weighting of the digital echo signals comprises summing at least one first digital echo signal with one or more most significant bits zeroed and at least one second digital echo signal with one or more most significant bits zeroed (column 6, lines 49-60, referring to the bit shifter (104 and the other bit shifters shown in Figure 3 being implemented to “effect a right shift of the digital data sample” and wherein “Similarly, for other bit shifters in the circuit…times 1/8 is obtained by shifting the bits of the data sample three bits to the right”, wherein, bit shifting to the right is known in the art as moving each digit in a number’s binary representation right, wherein the least-significant bit is lost and a 0 is inserted on the other end, wherein the “other end” corresponds to the most significant bits, thus times 1/8 bit shifter results in a digital echo signal with one or more (i.e. three) most significant bits zeroed.  This is evidenced by InterviewCake which provides a definition for bit shifting to the right (see pgs. 1-2, referring to the Logical Right Shifts which are defined as “When shifting right with a logical right shift, the least-significant bit is lost and a 0 is inserted on the other end”); column 7, lines 31-36, referring to the A data samples (i.e. “one first digital echo signal”) being supplied to a bit shifter 150 wich provides a times 1/8 output (i.e. shift bits of data sample three bits to the right and have the most significant bits zeroed) to one input of a summing unit and the F data samples (i.e. “second digital echo signal”) being supplied to a bit shifter (152) which provides a times 1/8 output (i.e. shift bits of data samples three bits to the right and have the most significant bits zeroed) to the other input of the summing unit (152), wherein the summing unit (152) would thus sum/add the right shifted A (i.e. first digital echo signal with three most significant bits zeroed) and F (i.e. second digital echo signal with three most significant bits zeroed) data samples; Figure 3). With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, line 2; Figure 3). With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  With regards to claim 4, Lipschultz discloses that the FIR filter comprises a multiplexer (i.e. 102, 110, 106, 116, etc.) having inputs coupled to the shift and add weighting circuits (column 6, lines 52-57; column 7, line 1-14, referring to the multiplexers, such as 110, being supplied to the bit shifter (i.e. 112) and the summing unit (i.e. 114); Figure 3).  With regards to claim 5, Lipschultz discloses that the FIR filter comprises a register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) having an input coupled to receive digital echo signals and an output (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 6, Lipschultz discloses that the input and the output of the register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) ) are coupled to the weighting circuits (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 7, Lipschultz discloses that the input and output of the register are further coupled to the weighting circuits with one or more most significant bits zeroed during operation of the probe (column 6, lines 34-37, 46-48;  column 7, lines 1-14, referring to the times 0 output of a bit shifter 112 indicating that all zero bit values are supplied to one of the inputs of the multiplexer, wherein the bit values supplied as the input can be viewed as the “most significant” bits).  With regards to claim 8, Lipschultz discloses that the digital beamforming circuitry comprises a digital delay circuit (i.e. 22, 24) configured to produce selectably delayed digital echo signals (column 4, lines 35-59; column 5, lines 14-16; Figures 1, 3). With regards to claim 9, Lipschultz discloses that the digital delay circuit comprises a random access memory (170, “Control RAM”, i.e. RAM (random access memory)) (column 7, lines 49-63; column 8, lines 9-33; Figure 3).   With regards to claim 10, Lipschultz discloses that the digital delay circuit comprises a write address counter (implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, wherein the random access memory comprises an input coupled to an output of one of the low power ADCs (column 7, lines 49-53, referring to the control bits, shown in Table II, being stored in control RAM (170), and therefore the RAM (170) implicitly requires a write address counter in order for the RAM to store the specific data in Table II; see Figures 1 and 3, note that control RAM (170) has write address counter for the “Gain Correction” and the “Control Bits”; further, note in Figures 1 and 3 that the control RAM (170) is part of the digital circuitry (24) and thus comprises an input that is coupled to an output of the ADCs (20)).  With regards to claim 11, Lipschultz discloses that the digital delay circuit further comprises a read address counter (i.e. implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, and a focus control circuit (i.e. “focus delay generators”) coupled to the read address counter (column 4, lines 50-59; column 7, lines 49-64; column 8, lines 9-10, referring to the stored data (i.e. gain correction value, subdelay control signal), being supplied (i.e. “read”, such as by the focus delay generators; Figures 1 and 3, note that the control RAM (170) has a read address counter for the “Subdelay control”).  With regards to claim 12, Lipschultz discloses that that the focus control circuit is coupled to the FIR filter (24) (column 4, lines 50-57; Figures 1 and 3, note in Figure 1 that the “Subdelay Control”, which is associated with the “focal delay generators” is coupled to the FIR filter (24), and therefore the “focal delay generators”/focus control circuit is coupled to the FIR filter (24)).  With regards to claim 13, Lipshultz discloses that the digital beamforming circuitry comprises a plurality of digital summing circuits (i.e. 114, 132, 152, 172, 174, 176) (column 7, line 1-column 8, line 7; Figure 3).  With regards to claim 14, Lipschultz discloses that the digital beamforming circuitry (i.e. 22 is part of the digital beamforming circuitry) comprises an input coupled to an output of one of the low power ADCs (20) and an output coupled to an input of the FIR filter (24) (column 4, lines 35-39; column 5, lines 5-9; Figures 1 and 3; note in Figure 1, the clear connection between the digital beamforming circuitry (22), ADCs (20) and the FIR filter (24)).  With regards to claim 15, Lipschultz discloses that the FIR filter (24) comprises an output coupled to one of the digital summing circuits (i.e. 30, 172, 174, 176) (column 4, lines 57-59; column 8, lines 5-7; Figures 1 and 3, note in Figure 1, the clear connection between the FIR filter (24) to the digital summing circuits (i.e. 30 or, in Figure 3, 172, 174, 176).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/329,433 in view of Kim, Henderson et al. and Lipschutz . 
With regards to claim 1, claims 1 and 3 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements  (i.e. array transducer is “under the control of the digital microbeamformer” and thus necessarily coupled to the transducer) comprising a plurality of transmitters (see claim 3), a plurality of amplifiers, a plurality of low power ADCs (i.e. the plurality of ADCs comprise a plurality of low power successive approximation type ADCs)  and digital beamforming circuity (i.e. digital delay circuits, digital summers) that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that their probe further comprises an analog microbeamformer as claimed and that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers, etc..  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  
Kim et al. disclose an ultrasound probe (20; Figure 1) for digital beamforming, comprising: an array of transducer elements (“plurality of transducers”) configured to generate analog echo signals (paragraphs [0007], [0023], [0056]-[0058], [0184], referring to the plurality of transducer elements configured to transmit ultrasound waves to an object and received ultrasound analog echo signals; Figure 1); an analog beamformer (113) coupled to the array of transducer elements (paragraph [0059], referring to probe including both the analog beamformer and the digital beamformer; Figure 1) and configured to: apply delays to the analog echo signals (paragraphs [0060], [0062]-[0063]; Figure 1, referring to the analog beamformer applying a time delay value for performing analog beamforming); and sum the delayed analog echo signals to generate a plurality of partially-beamformed analog echo signals (paragraphs [0060], [0062]-[0063], referring to the analog beamformer adding the signals); and a digital beamformer (115) coupled to the analog beamformer (113) (paragraph [0059], referring to the probe including both the analog beamformer and the digital beamformer; Figure 1).  Kim et al. disclose that their probe addresses a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the microbeamformer of the copending application further include an analog microbeamformer as claimed, in order to address a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]). Henderson et al. disclose multiline ultrasound beamformers which produce multiple receive beams or lines in response to a single transmitted wave event and which reduces hardware complexity for higher-order multiline applications (Abstract; paragraphs [0001], [0031]).  The multiline beamformer (i.e. digital multiline beamforming circuitry) comprises multiple channels, each associated with a particular transducer element of an array transducer and wherein each signal is digitized by an A/D converter (11) (paragraphs [0017]-[0018], [0034]; Figures 1-2 and 9, note that each transducer (e_m) is associated with a channel (12) and an A/D converter, and therefore there are a plurality of ADCs respectively associated with the plurality of transducers).  The digitized signals are coupled to FIFO (14) where they undergo a bulk delay (paragraph [0034]).  The delayed samples are then applied to a multiphase interpolation filter (160), which is preferably an FIR filter operating to produce all of the signal phases needed by the multilines to be produced (paragraphs [0031]-[0034]; Figure 9, note that the FIFO (14) and FIR filter (160) together form a digital delay circuit configured to generate a plurality of delayed multiline samples). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the digital beamformer of Kim et al. with another digital beamformer which comprises a plurality of analog-to-digital converters (ADCs), has digital multiline beamforming circuitry, wherein the digital delay circuit of the digital multiline beamforming circuitry be configured to generate a plurality of multiline samples from a digital echo signal of the plurality of digital echo signals and wherein the digital delay circuit comprises an FIR filter configured to generate a plurality of delayed multiline samples, as taught by Henderson et al., as the substitution of one known digital beamformer for another yields predictable results (i.e. provide a beamformed signal to generate an image) to one of ordinary skill in the art and further to reduce hardware complexity (paragraph [0031]).
However, the modified copending application fails to disclose that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers.  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  Lipschutz further discloses that their weighting of the digital echo signals comprises summing at least one first digital echo signal with one or more most significant bits zeroed and at least one second digital echo signal with one or more most significant bits zeroed (column 6, lines 49-60, referring to the bit shifter (104 and the other bit shifters shown in Figure 3 being implemented to “effect a right shift of the digital data sample” and wherein “Similarly, for other bit shifters in the circuit…times 1/8 is obtained by shifting the bits of the data sample three bits to the right”, wherein, bit shifting to the right is known in the art as moving each digit in a number’s binary representation right, wherein the least-significant bit is lost and a 0 is inserted on the other end, wherein the “other end” corresponds to the most significant bits, thus times 1/8 bit shifter results in a digital echo signal with one or more (i.e. three) most significant bits zeroed.  This is evidenced by InterviewCake which provides a definition for bit shifting to the right (see pgs. 1-2, referring to the Logical Right Shifts which are defined as “When shifting right with a logical right shift, the least-significant bit is lost and a 0 is inserted on the other end”); column 7, lines 31-36, referring to the A data samples (i.e. “one first digital echo signal”) being supplied to a bit shifter 150 wich provides a times 1/8 output (i.e. shift bits of data sample three bits to the right and have the most significant bits zeroed) to one input of a summing unit and the F data samples (i.e. “second digital echo signal”) being supplied to a bit shifter (152) which provides a times 1/8 output (i.e. shift bits of data samples three bits to the right and have the most significant bits zeroed) to the other input of the summing unit (152), wherein the summing unit (152) would thus sum/add the right shifted A (i.e. first digital echo signal with three most significant bits zeroed) and F (i.e. second digital echo signal with three most significant bits zeroed) data samples; Figure 3). With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, line 2; Figure 3). With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  With regards to claim 4, Lipschultz discloses that the FIR filter comprises a multiplexer (i.e. 102, 110, 106, 116, etc.) having inputs coupled to the shift and add weighting circuits (column 6, lines 52-57; column 7, line 1-14, referring to the multiplexers, such as 110, being supplied to the bit shifter (i.e. 112) and the summing unit (i.e. 114); Figure 3).  With regards to claim 5, Lipschultz discloses that the FIR filter comprises a register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) having an input coupled to receive digital echo signals and an output (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 6, Lipschultz discloses that the input and the output of the register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) ) are coupled to the weighting circuits (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 7, Lipschultz discloses that the input and output of the register are further coupled to the weighting circuits with one or more most significant bits zeroed during operation of the probe (column 6, lines 34-37, 46-48;  column 7, lines 1-14, referring to the times 0 output of a bit shifter 112 indicating that all zero bit values are supplied to one of the inputs of the multiplexer, wherein the bit values supplied as the input can be viewed as the “most significant” bits).  With regards to claim 8, Lipschultz discloses that the digital beamforming circuitry comprises a digital delay circuit (i.e. 22, 24) configured to produce selectably delayed digital echo signals (column 4, lines 35-59; column 5, lines 14-16; Figures 1, 3). With regards to claim 9, Lipschultz discloses that the digital delay circuit comprises a random access memory (170, “Control RAM”, i.e. RAM (random access memory)) (column 7, lines 49-63; column 8, lines 9-33; Figure 3).   With regards to claim 10, Lipschultz discloses that the digital delay circuit comprises a write address counter (implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, wherein the random access memory comprises an input coupled to an output of one of the low power ADCs (column 7, lines 49-53, referring to the control bits, shown in Table II, being stored in control RAM (170), and therefore the RAM (170) implicitly requires a write address counter in order for the RAM to store the specific data in Table II; see Figures 1 and 3, note that control RAM (170) has write address counter for the “Gain Correction” and the “Control Bits”; further, note in Figures 1 and 3 that the control RAM (170) is part of the digital circuitry (24) and thus comprises an input that is coupled to an output of the ADCs (20)).  With regards to claim 11, Lipschultz discloses that the digital delay circuit further comprises a read address counter (i.e. implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, and a focus control circuit (i.e. “focus delay generators”) coupled to the read address counter (column 4, lines 50-59; column 7, lines 49-64; column 8, lines 9-10, referring to the stored data (i.e. gain correction value, subdelay control signal), being supplied (i.e. “read”, such as by the focus delay generators; Figures 1 and 3, note that the control RAM (170) has a read address counter for the “Subdelay control”).  With regards to claim 12, Lipschultz discloses that that the focus control circuit is coupled to the FIR filter (24) (column 4, lines 50-57; Figures 1 and 3, note in Figure 1 that the “Subdelay Control”, which is associated with the “focal delay generators” is coupled to the FIR filter (24), and therefore the “focal delay generators”/focus control circuit is coupled to the FIR filter (24)).  With regards to claim 13, Lipshultz discloses that the digital beamforming circuitry comprises a plurality of digital summing circuits (i.e. 114, 132, 152, 172, 174, 176) (column 7, line 1-column 8, line 7; Figure 3).  With regards to claim 14, Lipschultz discloses that the digital beamforming circuitry (i.e. 22 is part of the digital beamforming circuitry) comprises an input coupled to an output of one of the low power ADCs (20) and an output coupled to an input of the FIR filter (24) (column 4, lines 35-39; column 5, lines 5-9; Figures 1 and 3; note in Figure 1, the clear connection between the digital beamforming circuitry (22), ADCs (20) and the FIR filter (24)).  With regards to claim 15, Lipschultz discloses that the FIR filter (24) comprises an output coupled to one of the digital summing circuits (i.e. 30, 172, 174, 176) (column 4, lines 57-59; column 8, lines 5-7; Figures 1 and 3, note in Figure 1, the clear connection between the FIR filter (24) to the digital summing circuits (i.e. 30 or, in Figure 3, 172, 174, 176).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 15/685,004 in view of Kim, Henderson et al. and Lipschutz . 
With regards to claim 1, claim 1 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements (i.e. array transducer is “under the control of the digital microbeamformer” and thus coupled to the transducer elements) comprising a plurality of amplifiers, a plurality of low power ADCs (see claims 1 and 6) and digital beamforming circuity (i.e. “digital delay circuit” and “plurality of digital summers”) that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that their probe further comprises the analog beamformer as claimed and a plurality of transmitters and that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers, etc..  Further, the copending application fails to set forth that the digital beamforming circuitry is a digital multiline beamforming circuitry, etc., and the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  
Kim et al. disclose an ultrasound probe (20; Figure 1) for digital beamforming, comprising: an array of transducer elements (“plurality of transducers”) configured to generate analog echo signals (paragraphs [0007], [0023], [0056]-[0058], [0184], referring to the plurality of transducer elements configured to transmit ultrasound waves to an object and received ultrasound analog echo signals; Figure 1); an analog beamformer (113) coupled to the array of transducer elements (paragraph [0059], referring to probe including both the analog beamformer and the digital beamformer; Figure 1) and configured to: apply delays to the analog echo signals (paragraphs [0060], [0062]-[0063]; Figure 1, referring to the analog beamformer applying a time delay value for performing analog beamforming); and sum the delayed analog echo signals to generate a plurality of partially-beamformed analog echo signals (paragraphs [0060], [0062]-[0063], referring to the analog beamformer adding the signals); and a digital beamformer (115) coupled to the analog beamformer (113) (paragraph [0059], referring to the probe including both the analog beamformer and the digital beamformer; Figure 1).  Kim et al. disclose that their probe addresses a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the microbeamformer of the copending application further include an analog microbeamformer as claimed, in order to address a spatial restriction and provides an image of which the resolution is not lowered (paragraphs [0009]-[0010]).  Henderson et al. disclose multiline ultrasound beamformers which produce multiple receive beams or lines in response to a single transmitted wave event and which reduces hardware complexity for higher-order multiline applications (Abstract; paragraphs [0001], [0031]).  The multiline beamformer (i.e. digital multiline beamforming circuitry) comprises multiple channels, each associated with a particular transducer element of an array transducer and wherein each signal is digitized by an A/D converter (11) (paragraphs [0017]-[0018], [0034]; Figures 1-2 and 9, note that each transducer (e_m) is associated with a channel (12) and an A/D converter, and therefore there are a plurality of ADCs respectively associated with the plurality of transducers).  The digitized signals are coupled to FIFO (14) where they undergo a bulk delay (paragraph [0034]).  The delayed samples are then applied to a multiphase interpolation filter (160), which is preferably an FIR filter operating to produce all of the signal phases needed by the multilines to be produced (paragraphs [0031]-[0034]; Figure 9, note that the FIFO (14) and FIR filter (160) together form a digital delay circuit configured to generate a plurality of delayed multiline samples). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the digital beamformer of Kim et al. with another digital beamformer which comprises a plurality of analog-to-digital converters (ADCs), has digital multiline beamforming circuitry, wherein the digital delay circuit of the digital multiline beamforming circuitry be configured to generate a plurality of multiline samples from a digital echo signal of the plurality of digital echo signals and wherein the digital delay circuit comprises an FIR filter configured to generate a plurality of delayed multiline samples, as taught by Henderson et al., as the substitution of one known digital beamformer for another yields predictable results (i.e. provide a beamformed signal to generate an image) to one of ordinary skill in the art and further to reduce hardware complexity (paragraph [0031]).  However, the modified copending application fails to disclose that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers, etc..  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes transmitters for transmitting ultrasound energy into an object (column 3, lines 53-61) and digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  Lipschutz further discloses that their weighting of the digital echo signals comprises summing at least one first digital echo signal with one or more most significant bits zeroed and at least one second digital echo signal with one or more most significant bits zeroed (column 6, lines 49-60, referring to the bit shifter (104 and the other bit shifters shown in Figure 3 being implemented to “effect a right shift of the digital data sample” and wherein “Similarly, for other bit shifters in the circuit…times 1/8 is obtained by shifting the bits of the data sample three bits to the right”, wherein, bit shifting to the right is known in the art as moving each digit in a number’s binary representation right, wherein the least-significant bit is lost and a 0 is inserted on the other end, wherein the “other end” corresponds to the most significant bits, thus times 1/8 bit shifter results in a digital echo signal with one or more (i.e. three) most significant bits zeroed.  This is evidenced by InterviewCake which provides a definition for bit shifting to the right (see pgs. 1-2, referring to the Logical Right Shifts which are defined as “When shifting right with a logical right shift, the least-significant bit is lost and a 0 is inserted on the other end”); column 7, lines 31-36, referring to the A data samples (i.e. “one first digital echo signal”) being supplied to a bit shifter 150 wich provides a times 1/8 output (i.e. shift bits of data sample three bits to the right and have the most significant bits zeroed) to one input of a summing unit and the F data samples (i.e. “second digital echo signal”) being supplied to a bit shifter (152) which provides a times 1/8 output (i.e. shift bits of data samples three bits to the right and have the most significant bits zeroed) to the other input of the summing unit (152), wherein the summing unit (152) would thus sum/add the right shifted A (i.e. first digital echo signal with three most significant bits zeroed) and F (i.e. second digital echo signal with three most significant bits zeroed) data samples; Figure 3). With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, line 2; Figure 3). With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  With regards to claim 4, Lipschultz discloses that the FIR filter comprises a multiplexer (i.e. 102, 110, 106, 116, etc.) having inputs coupled to the shift and add weighting circuits (column 6, lines 52-57; column 7, line 1-14, referring to the multiplexers, such as 110, being supplied to the bit shifter (i.e. 112) and the summing unit (i.e. 114); Figure 3).  With regards to claim 5, Lipschultz discloses that the FIR filter comprises a register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) having an input coupled to receive digital echo signals and an output (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 6, Lipschultz discloses that the input and the output of the register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) ) are coupled to the weighting circuits (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).  With regards to claim 7, Lipschultz discloses that the input and output of the register are further coupled to the weighting circuits with one or more most significant bits zeroed during operation of the probe (column 6, lines 34-37, 46-48;  column 7, lines 1-14, referring to the times 0 output of a bit shifter 112 indicating that all zero bit values are supplied to one of the inputs of the multiplexer, wherein the bit values supplied as the input can be viewed as the “most significant” bits).  With regards to claim 8, Lipschultz discloses that the digital beamforming circuitry comprises a digital delay circuit (i.e. 22, 24) configured to produce selectably delayed digital echo signals (column 4, lines 35-59; column 5, lines 14-16; Figures 1, 3). With regards to claim 9, Lipschultz discloses that the digital delay circuit comprises a random access memory (170, “Control RAM”, i.e. RAM (random access memory)) (column 7, lines 49-63; column 8, lines 9-33; Figure 3).   With regards to claim 10, Lipschultz discloses that the digital delay circuit comprises a write address counter (implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, wherein the random access memory comprises an input coupled to an output of one of the low power ADCs (column 7, lines 49-53, referring to the control bits, shown in Table II, being stored in control RAM (170), and therefore the RAM (170) implicitly requires a write address counter in order for the RAM to store the specific data in Table II; see Figures 1 and 3, note that control RAM (170) has write address counter for the “Gain Correction” and the “Control Bits”; further, note in Figures 1 and 3 that the control RAM (170) is part of the digital circuitry (24) and thus comprises an input that is coupled to an output of the ADCs (20)).  With regards to claim 11, Lipschultz discloses that the digital delay circuit further comprises a read address counter (i.e. implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, and a focus control circuit (i.e. “focus delay generators”) coupled to the read address counter (column 4, lines 50-59; column 7, lines 49-64; column 8, lines 9-10, referring to the stored data (i.e. gain correction value, subdelay control signal), being supplied (i.e. “read”, such as by the focus delay generators; Figures 1 and 3, note that the control RAM (170) has a read address counter for the “Subdelay control”).  With regards to claim 12, Lipschultz discloses that that the focus control circuit is coupled to the FIR filter (24) (column 4, lines 50-57; Figures 1 and 3, note in Figure 1 that the “Subdelay Control”, which is associated with the “focal delay generators” is coupled to the FIR filter (24), and therefore the “focal delay generators”/focus control circuit is coupled to the FIR filter (24)).  With regards to claim 13, Lipshultz discloses that the digital beamforming circuitry comprises a plurality of digital summing circuits (i.e. 114, 132, 152, 172, 174, 176) (column 7, line 1-column 8, line 7; Figure 3).  With regards to claim 14, Lipschultz discloses that the digital beamforming circuitry (i.e. 22 is part of the digital beamforming circuitry) comprises an input coupled to an output of one of the low power ADCs (20) and an output coupled to an input of the FIR filter (24) (column 4, lines 35-39; column 5, lines 5-9; Figures 1 and 3; note in Figure 1, the clear connection between the digital beamforming circuitry (22), ADCs (20) and the FIR filter (24)).  With regards to claim 15, Lipschultz discloses that the FIR filter (24) comprises an output coupled to one of the digital summing circuits (i.e. 30, 172, 174, 176) (column 4, lines 57-59; column 8, lines 5-7; Figures 1 and 3, note in Figure 1, the clear connection between the FIR filter (24) to the digital summing circuits (i.e. 30 or, in Figure 3, 172, 174, 176).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further comprise a plurality of transmitters and have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Henderson et al. has been introduced to teach that the digital beamforming circuitry is specifically digital multiline beamforming circuitry, etc..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793